DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicants filed two Preliminary Amendments, one on February 19, 2019 and the second on October 11, 2019.  Applicants ultimately canceled claims 3, 5-6, 10, 13-18, 21-22, and 24-33.  Applicants also amended claims 1-2, 4, 7-9, 11-12, 19-20, and 23, which claims are pending in this application and are under examination.

Information Disclosure Statement
	The Information Disclosure Statement filed October 11, 2019 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 7-9, 11-12, 19-20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said optogenetic reagent" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 4, 7-9, 11-12, 19-20, and 23 depend from claim 2, and are therefore included in these rejections.
Claim 4 recites the limitation "the optogenetic reagents" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to the optogenetic reagent of claim 2, the optogenetic reagents of claim 2, or to other optogenetic reagents?
Claim 8 recites the limitation "the optogenetic reagents" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to the optogenetic reagent of claim 2, the optogenetic reagents of claim 2, or to other optogenetic reagents?
Claim 11 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 

Claims 1-2, 4, 7, and 11-12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Entcheva et al. (PCT Patent Application Publication No. WO/2012/054484, published April 26, 2012, and filed October 18, 2010), see the entire document.
	Per claim 1, Entcheva discloses a method for changing the permeability of endothelial cells (i.e., changing the ion flow and/or membrane potential of an endothelial cell (paragraphs [0032], [0061]).  Entcheva discloses that the method comprises the step of contacting endothelial cells expressing optogenetic reagents (i.e., a light-gated ion channel protein with light (i.e., an optical stimulation unit having light sources, wherein said light activates the optogenetic reagents, which alters the permeability of the endothelial cells)) (paragraphs [0030], [0032], and [0061]). 	Per claim 2, Entcheva discloses a method for changing the permeability of endothelial cells (i.e., changing the ion flow and/or membrane potential of an endothelial cell) (paragraphs [0032], [0061]).  Entcheva discloses that the method comprises infecting endothelial cells with recombinant viruses, such as an adeno-associated virus (AAV) that comprises a recombinant nucleic acid encoding an optogenetic reagent to produce infected endothelial cells and contacting the infected endothelial cells with light from an optical stimulation unit, wherein said light activates the optogenetic reagents, which then alter the permeability of the endothelial cells (paragraph [0032]) (paragraphs [0030], [0032], [0049]-[0050], and [0061]). 	Regarding claim 4, Entcheva discloses that the optogenetic reagents may be selected from ChR1, ChR2, VchR1, NpHR, Arch, and Mac; chimeras of these proteins and natural and engineered variants thereof (paragraphs [0035]-[0036] and Table 1). 	Per claim 7, Entcheva discloses that the recombinant nucleic acid is introduced into said cells by using any one or more of a virus adeno-associated virus (AAV) or lentivirus, an electroporation device, or i.e., transfection or lipofection) (paragraphs [0049]-[0050]).  Entcheva discloses that the recombinant nucleic acid is encapsidated within a recombinant virus selected from the group consisting of a recombinant adeno-associated virus (AAV), a recombinant retrovirus, and a recombinant lentivirus (paragraph [0050]).
Regarding claim 11, Entcheva discloses that the light can applied using a laser or light emitting diode (paragraph [0017]).
Regarding claim 12, Entcheva discloses that the light is delivered using fiber optics (paragraph [00107]).	Entcheva discloses each and every limitation of claims 1-2, 4, 7, and 11-12, and therefore Entcheva anticipates claims 1-2, 4, 7, and 11-12.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-9, and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Entcheva et al. (PCT Patent Application Publication No. WO/2012/054484, published April 26, 2012, filed October 18, 2010, and cited in the Information Disclosure Statement filed October 11, 2019), see the entire document, in view of Aravanis et al. (U.S. Patent Application Publication No. 2009/0088680, published April 2, 2009, and cited in the Information Disclosure Statement filed October 11, 2019), see the entire document.
 	Per claim 1, Entcheva discloses a method for changing the permeability of endothelial cells (i.e., changing the ion flow and/or membrane potential of an endothelial cell (paragraphs [0032], [0061]).  Entcheva discloses that the method comprises the step of contacting endothelial cells expressing optogenetic reagents (i.e., a light-gated ion channel protein with light (i.e., an optical stimulation unit having light sources, wherein said light activates the optogenetic reagents, which alters the permeability of the endothelial cells)) (paragraphs [0030], [0032], and [0061]). 	Per claim 2, Entcheva discloses a method for changing the permeability of endothelial cells (i.e., changing the ion flow and/or membrane potential of an endothelial cell) (paragraphs [0032], [0061]).  Entcheva discloses that the method comprises infecting endothelial cells with recombinant viruses, such as an adeno-associated virus (AAV) that comprises a recombinant nucleic acid encoding an optogenetic reagent to produce infected endothelial cells and contacting the infected endothelial cells with light i.e., transfection or lipofection) (paragraphs [0049]-[0050]).  Entcheva discloses that the recombinant nucleic acid is encapsidated within a recombinant virus selected from the group consisting of a recombinant adeno-associated virus (AAV), a recombinant retrovirus, and a recombinant lentivirus (paragraph [0050]).
Regarding claim 11, Entcheva discloses that the light can applied using a laser or light emitting diode (paragraph [0017]).
Regarding claim 12, Entcheva discloses that the light is delivered using fiber optics (paragraph [00107]). 	Entcheva fails to disclose or suggest that the nucleic acid encoding the optogenetic reagent further encodes a fiduciary marker, which may be a fluorescent protein, that when expressed identifies cells infected by the recombinant virus.  Entcheva fails to disclose or a method wherein the light is shined in a specific region of the brain for a specific period of time, providing spatial and temporal control of the opening of the blood brain barrier.
Per claims 8-9, Aravanis discloses a method wherein a recombinant nucleic acid encoding an optogenetic reagents further encodes a fiduciary marker (i.e., ChR2 gene fused to mCherry, a fluorescent marker, which, when expressed identifies cells infected by the recombinant virus i.e., focused radiation) in a specific region of the brain for a specific period of time (i.e., temporal control), which provides spatial and temporal control (paragraph [0123]). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have modified the recombinant nucleic acid encoding a light-gated ion channel, as disclosed by Entcheva, for including the sequence for a fiducial marker protein in the nucleic acid sequence as well, as disclosed by Aravanis, since in experimental systems, a person of ordinary skill in the art would have had the ability to identify and examine cell populations that are expressing the optogenetic reagent, for evaluating the ability of the system to effect the desired change, through routine experimentation and testing.
It would also have been obvious to a person of ordinary skill in the art at the time the invention was made to have modified the recombinant nucleic acid encoding a light-gated ion channel of Entcheva, in order to have included the sequence for a fluorescent fiducial marker protein in the nucleic acid sequence, as disclosed by Aravanis, since in experimental systems, a person of ordinary skill in the art would have need to the ability to identify and examine cell populations that are expressing the optogenetic reagent, for evaluating the ability of the system to effect the desired change, and as fluorescent markers are ideal for this type of identification, as fluorescent markers be easily identified with optical systems, such as fluorescent or confocal microscopes.
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the optogenetic system of Entcheva, in order to have included spatial and temporal control of the light exposure, as disclosed by Aravanis, for targeting the effects of the system to regions/cells where such targeting is required in the organism for delivering targeted therapeutics to specific regions of the brain or other parts of the body, without undue experimentation or testing.
.

Claims 1-2, 4, 7, 11-12, 19-20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Entcheva et al. (PCT Patent Application Publication No. WO/2012/054484, published April 26, 2012, filed October 18, 2010, and cited in the Information Disclosure Statement filed October 11, 2019), see the entire document, in view of Lüscher et al. (6(7) Part II American Journal of Hypertension 283S-293S (1993)), see the entire document.
 	Per claim 1, Entcheva discloses a method for changing the permeability of endothelial cells (i.e., changing the ion flow and/or membrane potential of an endothelial cell (paragraphs [0032], [0061]).  Entcheva discloses that the method comprises the step of contacting endothelial cells expressing optogenetic reagents (i.e., a light-gated ion channel protein with light (i.e., an optical stimulation unit having light sources, wherein said light activates the optogenetic reagents, which alters the permeability of the endothelial cells)) (paragraphs [0030], [0032], and [0061]). 	Per claim 2, Entcheva discloses a method for changing the permeability of endothelial cells (i.e., changing the ion flow and/or membrane potential of an endothelial cell) (paragraphs [0032], [0061]).  Entcheva discloses that the method comprises infecting endothelial cells with recombinant viruses, such as an adeno-associated virus (AAV) that comprises a recombinant nucleic acid encoding an optogenetic reagent to produce infected endothelial cells and contacting the infected endothelial cells with light i.e., transfection or lipofection) (paragraphs [0049]-[0050]).  Entcheva discloses that the recombinant nucleic acid is encapsidated within a recombinant virus selected from the group consisting of a recombinant adeno-associated virus (AAV), a recombinant retrovirus, and a recombinant lentivirus (paragraph [0050]).
Regarding claim 11, Entcheva discloses that the light can applied using a laser or light emitting diode (paragraph [0017]).
 	Regarding claim 12, Entcheva discloses that the light is delivered using fiber optics (paragraph [00107]). 	Entcheva fails to disclose or suggest that method of permeabilizing endothelial cells can be used to regulate vascular tone, arterial diameter, and vascular growth.
	Lüscher discloses that endothelium regulates vascular tone by releasing factors involved in relaxation and contraction (abstract and Figure 4).  Lüscher discloses that vascular growth is also regulated by the endothelium (abstract and Figure 6).
	It would have been obvious to one with ordinary skill in the art at the time the invention was made that the method of Entcheva could be used to regulate vascular tone and vascular growth because, as disclosed by Lüscher, the endothelium and factors released therefrom, regulates both the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 7-9, 11-12, 19-20, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, 13-14, and 17 of U.S. Patent No. 9,687,672. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘672 patent claims a method to deliver a therapeutic across a vascular endothelial barrier using optogenetic reagents, which requires altering the permeability of the endothelial cells, as claimed by the instant application.  Therefore, it would have been obvious to one of ordinary skill in the art that the ‘672 patent’s method would result in the alteration of the permeability of endothelial cells using optogenetic reagents, which will enable a therapeutic to be delivered effectively to a subject in need thereof.

Claims 1-2, 4, 7-9, 11-12, 19-20, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,149,986. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636